RODGERS, Justice.
The appellant was indicted, tried and convicted of manslaughter. He was sentenced to serve a term of fifteen (IS) years in the Mississippi State Penitentiary at Parchman. He has appealed to this Court from a judgment of the trial court, and contends that he should be given a new trial, because, it is said, the verdict of the jury is contrary to the law and the instructions given to the jury.
The appellant’s conviction grew out of an automobile accident which occurred at a time when the appellant was said to have been driving on the wrong side of the road, while intoxicated, at a speed of over 100 miles per hour. There is more than ample testimony to sustain the charge that the accident and death of the driver of the automobile struck by appellant was the result of the culpable negligence of Charles Eugene Chaffin, within the meaning of Section 2232, Mississippi Code 1942 Annotated (1956).
The appellant admitted that he had taken one drink of intoxicating liquor at 7:30 or 8:00 o’clock on the morning before the time when the accident occurred at 11:00 o’clock. The officer who investigated the accident testified that the defendant was “very drunk.” The arresting officer also testified that the defendant was weaving from one side of the road to the other while traveling at a speed “in excess of 100 miles an hour.”
The defendant contended that he did not know anything about what occurred after he drove into the highway. He testified that he was subject to epileptic seizures, but he did not say that he had a seizure before the accident. He simply did not remember what occurred. On the other hand, the testimony offered by the State is clear, and the jury obviously did not believe the testimony of the defendant. The jury is the judge of the weight and worth of the testimony, and since we find no reversible error in the record, we hold that the sentence and judgment of the trial court should be, and is hereby, affirmed.
Affirmed.
ETHRIDGE, C. J., and JONES, BRADY and SMITH, JJ., concur.